      Case 3:19-cv-01987-WHO Document 27 Filed 07/12/19 Page 1 of 2




                   UNITED STATES DISTRICT FEDERAL COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA



CHRISTOPHER KING, JD                               )      CASE NO. 19-CV-1987
A/K/A KingCast,_
                                                  )
Plaintiff,
                                                  )       JUDGE WILLIAM ORRICK
vs.
                                                  )
FACEBOOK, INC.,
                                                  )
Defendant.


              MOTION TO FILE SURREPLY MEMORANDUM
                 OF PLAINTIFF CHRISTOPHER KING, J.D.
       IN OPPOSITION TO DEFENDANT’S 12(b)(6) MOTION TO DISMISS

        NOW COMES PLAINTIFF to respectfully request that the Court GRANT his Motion to
file a short Surreply as the Defendant continues to attempt to discuss irrelevant matter and to
misconstrue Plaintiff’s position in this matter even as IBM’s Director of Public Policy Ryan
Hagemann argues squarely in favor of Plaintiff. Appendix A.


Respectfully submitted,

_____________________________
Christopher King, J.D.




                                                                                                  1
   Case 3:19-cv-01987-WHO Document 27 Filed 07/12/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

I the undersigned swear that a true and accurate copy of the foregoing was submitted to ECF
                 And was delivered via email to Counsel for Defendant at:

                                Keker Van Nest & Peters,

                            PAVEN MALHOTRA - # 258429
                                pmalhotra@keker.com

                            MATAN SHACHAM - # 262348
                               mshacham@keker.com

                             WILLIAM S. HICKS - # 256095
                                  whicks@keker.com

                                this 12th Day of July, 2019


                          _______________________________
                              CHRISTOPHER KING, J.D.




                                                                                              2
